If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS


DENNIS UPPLEGER and KATHY UPPLEGER,                               UNPUBLISHED
                                                                  October 22, 2020
              Plaintiffs-Appellants,

v                                                                 Nos. 348551; 348928
                                                                  St. Clair Circuit Court
MCLAREN PORT HURON, NALINI SAMUEL,                                LC No. 17-000559-NH
M.D., individually and doing business as BLUE
WATER NEUROLOGY CLINIC, PC,
DEVPRAKASH SAMUEL, M.D., AUBREY
JOZEFIAK, R.N., MELISSA COOK, R.N.,
MICHELLE FRANCISCO, R.N., and CATHERINE
FOURNIER, R.N.,

              Defendants-Appellees.


Before: BECKERING, P.J., and FORT HOOD and SHAPIRO, JJ.

SHAPIRO, J. (concurring).

       I concur in the result only.


                                                           /s/ Douglas B. Shapiro




                                              -1-